Name: Commission Regulation (EEC) No 3194/89 of 24 October 1989 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26. 10. 89 Official Journal of the European Communities No L 309/17 COMMISSION REGULATION (EEC) No 3194/89 of 24 October 1989 establishing unit values for the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No: 3773/87 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi Article 1 The unit values provided for in Article 1 (1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 27 October 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 October 1989. For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 154, 13 . 6. 1981 , p. 26. 0 OJ No L 355, 17. 12. 1987, p. 19 . No L 309/18 Official Journal of the European Communities 26. 10. 89 ANNEX Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.10 0701 90 51 0701 90 59 New potatoes 29,24 1 267 235,33 60,55 205,58 5 236 22,65 43 949 68,29 19,77 1.20 0702 00 10 0702 00 90 Tomatoes 53,70 2 317 429,78 110,27 374,60 9 869 41,41 81 148 124,52 37,38 1.30 0703 10 19 Onions (other than sets) 9,66 417 77,36 19,85 67,43 1 776 7,45 14 608 22,41 6,72 1.40 0703 20 00 Garlic 214,68 9 265 1 718,13 440,83 1 497,53 39 453 165,56 324 402 497,79 149,43 1.50 ex 0703 90 00 Leeks 33,95 1 484 275,54 70,85 241,09 5 907 26,53 51 655 79,99 21,70 1.60 ex 0704 10 10 Cauliflowers 24,64 1 063 194,92 50,89 171,59 4055 19,14 37 482 57,16 17,15 ex 0704 10 90 I \ \ 1.70 0704 20 00 Brussels sprouts 44,76 1 931 355,63 92,23 312,60 7 362 34,82 68 116 103,74 31,19 1.80 0704 90 10 White cabbages and red cabbages 38,06 1 659 308,56 79,12 269,72 6 651 29,67 58 324 89,33 24,62 1.90 ex 0704 90 90 Sprouting broccoli or cala ­ 179,13 7 763 1 443,52 370,98 1 259,69 31 905 139,00 269 241 417,77 121,07 \ brese (Brassica oleracea var. I \ \ \ \ italica) l l I I 1.100 ex 0704 90 90 Chinese cabbage 64,47 2 795 518,82 133,51 453,22 11 544 49,93 96 891 150,55 43,58 1.110 0705 11 10 Cabbage lettuce (head lettuce) 51,73 2 233 414,07 106,24 360,91 9 508 39,90 78,181 119,97 36,01 0705 11 90 I I l l \ \ I \ l I 1.120 ex 0705 29 00 Endives 35,98 1 568 291,05 74,89 252,83 6 361 28,07 54 951 84,47 23,52 1.130 ex 0706 10 00 Carrots 20,01 867 161,28 41,45 140,74 3 564 15,53 30 082 46,67 13,52 1.140 ex 070690 90 Radishes 106,60 4 645 864,46 221,94 751,52 18 854 82^8 161 745 250,18 69,62 1.150 0707 00 11 Cucumbers 52,67 2 273 421,55 108,16 367,42 9 680 40,62 79 593 122,13 36,66 0707 00 19 I I l \ 1.160 0708 10 10 Peas (Pisum sativum) 238,61 10 298 1 909,66 489,97 1 664,47 43 851 184,02 360 565 553,28 166,09 0708 10 90 I I l I I I \ I I 1.170 0708 20 10 Beans (Vigna spp., Phaseolus 100,02 4 317 800,52 205,39 697,74 18 382 77,14 151 147 231,93 69,62 0708 20 90 spp.) l \ l l 1.180 ex 0708 90 00 Broad beans 31,11 1 355 251,99 64,78 218,65 5 512 24,26 47 309 73,04 20,38 1.190 0709 10 00 Globe artichokes 27,71 1 201 223,34 57,40 194,90 4936 21,50 41 657 64,63 18,73 1.200 Asparagus : I I II\ 1.200.1 ex 0709 20 00  green 279,95 12 082 2 240,45 574,85 1 952,79 51 447 215,90 423 022 649,12 194,86 1.200.2 ex 0709 20 00  other 365,38 15 769 2 924,16 750,27 2 548,71 67 147 281,78 552 113 847,21 254,32 1.210 0709 30 00 Aubergines (egg-plants) 63,02 2 720 504,42 129,42 439,66 11 583 48,60 95 241 146,14 43,87 1.220 ex 0709 40 00 Celery stalks and leaves 77,08 3 352 622,48 160,10 542,19 13 843 60,04 115 188 180,59 51,48 1.230 0709 51 30 Chantarelles 836,26 36 093 6 692,68 1 717,20 5833,38 153 683 644,94 1 263 650 1 939,07 582,08 1.240 0709 60 10 Sweet peppers 76,02 3281 608,43 156,11 530,31 13 971 58,63 114 878 176,28 52,91 1.250 0709 90 50 Fennel 22,39 976 182,01 46,65 157,86 3 933 17,46 34 299 52,61 14,50 1.260 0709 90 70 Courgettes 53,70 2 317 429,80 110,28 374,62 9 869 41,41 81 152 124,52 37,38 1.270 ex 0714 20 00 Sweet potatoes, whole fresh 111,07 4 823 896,21 230,69 777,19 19 859 86,43 165 339 259,98 75,18 2.10 ex 0802 40 00 Chestnuts (Castanea spp.), 105,15 4 538 841,59 215,93 733,54 19 325 81,10 158 902 243,83 73,19 I fresh IIIlIl IIIlIIII 2.20 ex 0803 00 10 Bananas (other than plan ­ 39,45 1 703 315,78 81,02 275,23 7251 30,43 59 622 91,49 27,46 tains), fresh Il \\ \\IIII 2.30 ex 0804 30 00 Pineapples, fresh 46,43 2 004 371,62 9535 323,90 8 533 35,81 70 166 107,66 32,32 2,40 ex 0804 40 10 Avocados, fresh 147,85 6 381 1 183,30 303,61 1 031,37 27 172 114,03 223 420 342,83 102,91 ex 0804 40 90 \\\\\\ \\ 2.50 ex 0804 50 00 Guavas and mangoes, fresh 168,96 7 292 1 352,19 346,94 1 178,58 31 050 130,30 255 308 391,77 117,60 2.60 liSweet oranges, fresh : IIIIII|||| 2.60.1 0805 10 11  Sanguines and semi ­ 30,08 1 308 242^6 62,49 211,62 5 403 23,43 44 959 70,48 20,09 0805 10 21 sanguines IIIIIIli l \\ 0805 10 31II II\ II\ \ \ 0805 10 41 II II IIII\ \ 26. 10. 89 No L 309/19Official Journal of the European Communities Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.60.2 0805 10 15  Navels, Navelines, Nave ­ 39,01 1683 312^4 80,11 272,15 7170 30,08 58 955 90,46 27,15 0805 10 25 lates, Salustianas, Vernas, \ 0805 10 35 Valencia lates, Maltese, \ 080510 45 Shamoutis, Ovalis, Trovita \ I and Hamlins l \ 2.603 0805 10 19  Others 20,10 867 160,89 41,28 140,23 3 694 15,50 30 377 46,61 13,99 \ 0805 10 29 \ \ 080510 39 \ \ 0805 10 49 \ \ \ I 2.70 Mandarins (including tange l rines and satsumas), fresh ; l Clementines, wilkings and l 2.70.1 2.702 2.703 2.70.4 2.80 ex 0805 20 10 ex 0805 20 30 ex 0805 20 50 ex 0805 20 70 ex 0805 20 90 ex 0805 30 10 similar citrus hybrids, fresh :  Clementines Monreales and Satsumas  Mandarins and Wilkings  Tangerines and others Lemons (Citrus limon, Citrus 37,09 60,27 26,95 49,68 50,50 .1 601 2 601 1 168 2144 2 179 296,86 482,39 216,78 397,60 404,16 76,17 123,77 55,60 102,01 103,70 258,75 420,45 188,60 346,55 352,27 6 816 11 077 4 894 9 130 9 280 28,60 46,48 20,86 38,31 38,94 56 051 91 081 40 697 75 072 76 310 86,01 139,76 62,79 115,19 117,09 25,81 41,95 18,36 34,58 35,15 i limonum), fresh \ \ \ \ 2.85 ex 0805 30 90 Limes (Citrus aurantifolia), 158,71 6 850 1 270,22 325,91 1 107,14 29 168 122,40 239 833 368,02 110,47 \ fresh l l \ l \ l I 2.90 Grapefruit, fresh : \ l l 2.90.1 2302 2.100 ex 0805 40 00 ex 0805 40 00 0806 10 11 0806 10 15 0806 10 19  white  pink Table grapes 53,46 79,86 92^0 2 307 3446 4 010 427,84 639,16 743,56 109.77 163,99 190.78 372^1 557,09 648,09 9 824 14 677 17 074 41,22 61,59 71,65 80 781 120 681 140 392 123,95 185,18 215,43 37,21 55,59 64,66 2.110 0807 10 10 Water-melons 20,59 894 166,05 42,70 144,43 3 708 16,02 30 769 48,15 13,90 2.120 Melons (other than water Il\ Il .I melons) I\ \ IIliIl\ 2.120.1 ex 080710 90  Amarillo, Cuper, Honey 68,23 2 945 546,12 140,12 476,00 12 540 52,62 103 113 158,22 47,49 l Dew, Onteniente, Piel de IlIl \ Sapo, Rochet, Tendral \\\\II \\ 2.120.2 ex 0807 10 90  Other 158,65 6 847 1 269,70 325,77 1 106,68 29156 122,35 239 733 367,87 110,43 2.130 0808 10 91 Apples 40,73 1 757 325,97 83,63 284,12 7 485 31,41 61 548 94,44 28^5 0808 10 93 l Il II II \ 0808 10 99 li lili 2.140 ex 0808 20 31 Pears (other than the Nashi 44,00 1 899 352,17 90,35 306,95 8 086 33,93 66 493 102,03 30,62 ex 0808 20 33 variety (Pyrus Pyrifolia)) II li ex 0808 20 35lili , II II ex 0808 20 39IIII \\ \\ IlIl 2.150 0809 10 00 Apricots 43,38 1 883 350,00 90,12 303,81 350 33,76 64 688 101,58 29,28 2.160 0809 20 10 Cherries 135,01 5 861 1 088,44 280,10 946,54 24 154 104,92 201 540 315,80 91,25 0809 20 90 lili li 2.170 ex 0809 30 00 Peaches 27,68 1 200 222,71 57,13 193,75 5 028 21,43 41 809 64,51 18,86 2.180 ex 0809 30 00 Nectarines 57,46 2 497 463,46 119,19 403,10 10 350 44,72 85 878 134,39 38,81 2.190 0809 40 11 Plums 164,32 7 092 1 315,10 337/42 1 146,25 30 198 126,73 248 306 381,02 114,37 0809 40 19 \ \ 2.200 0810 10 10 Strawberries 343,61 14 830 2 749,97 705,58 2 396,89 63 147 265,00 519 224 796,74 239,17 0810 10 90 l \ \ \ l 2.210 0810 40 30 Fruit of the species Vacci ­ 179,42 7 780 1 443,17 370,20 1 255,56 32 582 138,91 270 928 418,03 122,25 nium myrtillus \ \ \ \ l 2.220 0810 90 10 Kiwi fruit (Actinidia 214,73 9 268 1 718,53 440,93 1 497,88 39 462 165,60 324 477 497,91 149,46 chinensis Planch.) \ \ \ \ \ l 2.230 ex 0810 90 90 Pomegranates 56,13 2422 449,23 1 1 5,26 391,55 10 315 43,29 84 819 130,15 39,07 2.240 ex 0810 90 90 Khakis 311,41 13 539 2 517,54 646,42 2 193,76 55 447 241,79 469 011 728,32 207,24 2.250 ex 0810 90 90 Lychees 439,12 19 081 3 54133 910,75 3 080,17 79 090 341,73 656 203 1 026,96 296,59